Citation Nr: 1644622	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to December 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2016, the Veteran testified at a Central Office Board hearing before the undersigned.  The hearing transcript has been associated with the claims file.  


FINDING OF FACT

The regular assistance of another person is required to protect the Veteran from hazards or dangers incident to the daily environment and when caring for the daily personal needs of bathing and hygiene, toileting, dressing and putting on his knee braces, preparing food, medication management, ambulating, and getting in and out of his wheelchair as the result of the service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

2.  As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. 
§ 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed below, the Board is granting the claim for special monthly compensation based on need for aid and attendance, which constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2015). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The Veteran contends that special monthly compensation is warranted because he requires the regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for the daily personal needs of bathing and hygiene, toileting, dressing and putting on his knee braces, preparing food, medication management, ambulating, and getting in and out of his wheelchair as the result of the service-connected bilateral knee disabilities. 

The Veteran's service-connected disabilities include traumatic arthritis with unfavorable ankylosis of the right knee, rated as 60 percent disabling; degenerative arthritis of the left knee, rated as 10 percent disabling; residuals of laceration to the left hand, rated as noncompensable; and cysts of the left lower lip and mid-left clavicle, rated as noncompensable.  The Veteran has a 70 percent disability rating beginning January 8, 2001.  In this case, the evidence is at least in equipoise on the question of whether the Veteran requires the regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for the daily personal needs of bathing and hygiene, toileting, dressing and putting on his knee braces, preparing food, medication management, ambulating, and getting in and out of his wheelchair.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the need for the aid and attendance of another is the result of the service-connected traumatic arthritis with unfavorable ankylosis of the right knee and degenerative arthritis of the left knee, rather than non-service-connected factors. 

The evidence includes a statement from the Veteran dated in June 2011 in which he indicated that the traumatic arthritis in his bilateral knees was unbearable, especially with his right knee locked up.  He reported that he needed help with dressing, bathing, going to the bathroom, getting in and out of his wheelchair, and medication management.  The Veteran noted that his wheelchair was too big for his house, so he could not use it inside.  The Veteran reported trouble with falling.  The Veteran stated that if no one helped him, he stayed "nasty" until someone cleaned him or dumped his urinal.  He noted that if no one was there to prepare him food, he had to wait until someone was there to do so.

In an examination for housebound status or permanent need for regular aid and attendance dated in July 2011, the examiner noted diagnoses of severe osteoarthritis of the bilateral knees, uncontrolled diabetes mellitus type II, uncontrolled hypertension, and morbid obesity.  The examiner indicated that although the Veteran was able to feed himself, he was not able to prepare his own meals.  The examiner found that the Veteran needed assistance in bathing and tending to other hygiene needs because of his morbid obesity.  The examiner found that the Veteran did not require nursing home care or medication management.  The examiner described severe limitation of movement due to the severe bilateral osteoarthritis.  The examiner noted that the Veteran had pain on weight-bearing and an unstable balance.  The examiner explained that the Veteran had severe osteoarthritis of both knees that limited his ability to move around and perform self-care.  The examiner noted that the Veteran moved around with a motorized wheelchair.  The examiner noted that the Veteran could go out every day if the weather permitted and he was accompanied by an aide.  The examiner noted that a cane, braces, or the assistance of another person was required for locomotion.

On VA examination in October 2011, the Veteran reported that he was unable to self-care.  He ambulated using a wheelchair and a cane.  He reported difficulty balancing and standing alone due to his knee pain.  The Veteran described his daily routine as eating breakfast prepared by his family and spending most of the day watching television.  He reported needing help bathing and toileting.  He indicated that he was unable to prepare meals.  The Veteran indicated that he walked only occasionally with his cane, and most often used a scooter.  With respect to his bilateral knee disabilities, the Veteran reported the following symptoms: weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness, drainage, and pain.  He reported difficulty with standing, walking, and weight-bearing.  He reported the following overall functional impairment: "can't hardly do for myself."  

On examination, the Veteran was unable to get out of his scooter and was confined to a wheelchair.  He had difficulty with weight bearing knee issues.  He had difficulty performing balancing and ambulation with his lower extremity knee issues.  He required a cane and a wheelchair for ambulation.  In regards to self-care skills, the Veteran was able to self-feed, fasten clothing, and shave.  He was unable to use a toilet, bathe, or dress.  The Veteran had functional restrictions to the right lower extremity due to limitation of motion.  The Veteran was unable to walk for 15 feet without the assistance of another person.  The examiner noted that the Veteran was incontinent due to difficulty getting to the restroom in time due to his obesity and knee pain.  The examiner noted that the Veteran's diabetes mellitus, renal problem, and hypertension did not have any effects on his daily activity.  

The examiner found that the Veteran's knee disabilities caused balance and propulsion problems, as the Veteran was essentially wheelchair bound due to his knee issues and obesity.  The examiner explained that the Veteran's knees did not function normally and his obesity affected all aspects of his mobility.  The examiner noted further that if the Veteran's knees were normal, he may be able to ambulate, even with his weight.  The examiner noted that the Veteran was able to leave the home or the immediate premises when he has assistance, for appointments and other necessary trips.  The examiner found that the Veteran was dependent on others for assistance with all aspects of his life.  The examiner found that the Veteran was not able to protect himself against hazards from his immediate environment.  For example, the examiner indicated that the Veteran would not be able to extricate himself in a timely manner during a fire.

In the Veteran's notice of disagreement dated in February 2013, he reiterated that his home was not modified to accommodate his extra-large wheelchair.  He explained that this resulted in extreme limitation in his daily activities as a result of his bilateral knee disabilities.  He reported that he needed help with his knee braces, dressing, and bathing.  He noted that he used the staff crutches provided by VA and required the aid of someone throughout the course of a day.

In an examination for housebound status or permanent need for regular aid and attendance dated in November 2013, the examiner noted diagnoses of knee arthralgia, heart hypertrophy, hearing loss, gout, GERD, acute pharysitis, degenerative arthritis, diabetes mellitus type II, hypertriglyceridemia, osteoarthritis, sciatica, erectile dysfunction, and morbid obesity.  The examiner noted that although the Veteran was able to feed himself, he was unable to prepare his own meals.  The examiner found that the Veteran was unable to bathe himself.  The examiner indicated that the Veteran did not require nursing home care or medication management.  The examiner noted that the Veteran was obese, slow moving with crutches, and mostly wheelchair bound.  The examiner noted that the Veteran was unable to bend at the knees due to his severe arthritis.  The examiner found that the Veteran needed help with dressing, as he was unable to put his pants, socks, or shoes on.  The examiner noted that the Veteran only left the house for doctor appointments.  The examiner noted that aids or the assistance of another person was required for locomotion.

In a January 2014 client care plan/aide assignment sheet dated in January 2014, it was noted that the Veteran needed help preparing meals, bathing, dressing, and cleaning.

On the Veteran's appeal on a VA Form 9 dated in May 2014, the Veteran explained that he did not become morbidly obese until his knees wore out.  He again noted that his home was not equipped for him to get around in his wheelchair.  He reported needing help with dressing, putting on his knee braces and orthopedic socks, and bathing.  He also needed help with going to the bathroom, as he had trouble with falling.

During the July 2016 Central Office Board hearing, the Veteran testified regarding the functional impairment from his severe bilateral knee condition.  He noted that his bilateral knee condition caused him to gain weight due to his immobility.  He noted that he could not get around his house in his wheelchair and had to crawl and pull himself to get around.  He testified that he needed help from his brother-in-law and wife.  The Veteran's wife testified that the Veteran needed assistance with all of his activities of daily living, to include hygiene, feeding, dressing, driving, bathing, and cooking.  The Veteran noted that although he had a walker, he needed assistance to get to it.  He indicated that he watched television all day.  The Veteran explained that his limitations were totally due to his service-connected bilateral knee disabilities.  He indicated that his weight and hypertension did not impact his activities.  The Veteran noted that he was not a candidate for knee surgery due to his weight.

In an examination for housebound status or permanent need for regular aid and attendance dated in July 2016, the examiner noted diagnoses of diabetes, osteoarthritis of the knees, morbid obesity, and hypertension.  The examiner noted that although the Veteran was able to feed himself, he was unable to prepare his own meals.  The examiner found that the Veteran needed assistance in bathing and tending to other hygiene needs due to his size and limitations of mobility.  The examiner indicated that the Veteran did not require nursing home care.  However, the examiner noted that the Veteran required medication management.  The examiner noted that the Veteran was obese and had difficulty ambulating.  The examiner noted that the Veteran had poor balance due to his size, poor range of motion, and a hard time ambulating.  The examiner noted that the Veteran could only leave the home with a caregiver once or twice a week.  The examiner noted that aids or the assistance of another person was required for locomotion.

In a buddy statement dated in August 2016, the Veteran's brother stated that the Veteran required his help getting dressed due in part to his knees.  The Veteran's brother indicated further that the Veteran needed help with small things, like getting in and out of his wheelchair, bathing, and going to the bathroom.  The Veteran's brother noted that all of these limitations were due to his knees.

In a buddy statement dated in August 2016, the Veteran's sister indicated that the Veteran required help dressing, going to the bathroom, putting his knee braces on, and getting in and out of his wheelchair.

Based on the above, the evidence is at least in equipoise on the question of whether the need for the regular aid and attendance of another person to protect the Veteran from hazards or dangers incident to his daily environment and when caring for the daily personal needs of bathing and hygiene, toileting, dressing and putting on his knee braces, preparing food, medication management, ambulating, and getting in and out of his wheelchair is the result of the service-connected disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the need for the regular aid and attendance of another person is due to the service-connected traumatic arthritis with unfavorable ankylosis of the right knee and degenerative arthritis of the left knee, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the compensation at the aid and attendance rate set forth at 38 U.S.C.A. 
§ 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


